Spoffokd, J.
The ends of justice seem to require that this cause should be remanded for further evidence.
It is admitted of record that the appellants are creditors of the community of acquests and gains, formerly existing between the plaintiff and the defendant, in the sum of $1000, and it seems that the community is insolvent.
The legal presumption is that the slave bought by the plaintiff pending the community of acquests is community property. The unsupported declaration in the act of sale that the purchase money was given to her by her father cannot conclude the appellants, who were strangers to the act.
It is, therefore, ordered and decreed, that the judgment of the District Court be reversed, and that this cause be remanded for a new trial according to law, the costs of appeal to be paid by the plaintiff and appellee.